Citation Nr: 1718521	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a timely notice of disagreement in June 2009, and the RO issued a statement of the case (SOC) in February 2010.  The Veteran subsequently perfected his appeal with a VA Form 9.  The RO issued a Supplemental SOC in August 2011.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript has been associated with the file. 

Furthermore, the Board remanded the Veteran's claim of service connection for a low back condition in October 2012, the development was conducted, and a Supplemental SOC was issued in May 2013.  The Board remanded the issue again in August 2014.  

In December 2014, the Board denied the Veteran's claim service connection for a low back condition.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  The Board remanded the claim in September 2015.  

The Board remanded the claim again in September 2016.  It has been returned to the Board for adjudication.  



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's low back condition, variously diagnosed as degenerative disc disease and degenerative changes of the lumbar segment of the spine is related to or resulted from his military service.


CONCLUSION OF LAW

Service connection for a low back disorder is not established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.  
First, in October 2012, the Board remanded the claim to provide the Veteran with an examination regarding nature and etiology of the Veteran's back condition.  The Board instructed the examiner to consider the evidence that showed the Veteran had hurt his back while he was on Active Duty for Training (ACDUTRA).  The examiner was asked if the Veteran's back condition was incurred or aggravated during one of his periods of active duty.  An examination was provided in March 2013.  Then, in August 2014, the Veteran's claim was again remanded by the Board.  Instructions pertinent to the claim being decided included obtaining an addendum opinion to determine whether the Veteran's current back disability is related to service; specifically, the Board found that the first opinion was inadequate because it did not take into consideration a February 2002 record showing degenerative processes in the Veteran's spine.  In September 2014, a new opinion was provided.  Pertinent to the September 2015 remand, the Board directed the RO/AOJ to obtain a new opinion regarding whether the Veteran's scoliosis, compounded by a T-11 vertebrae fracture caused or contributed to his current degenerative back condition.  An examination and opinion were obtained in January 2016.  The Board remanded the claim again in September 2016 in order to allow the AOJ to consider newly-submitted evidence.  A supplemental SOC was issued in March 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a low back disability in February 2009, June 2011, and March 2013, and an addendum opinion was obtained in September 2014.  An additional VA examination and opinion was provided in January 2016.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history and the evidence and research he and his wife had obtained.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Legal Criteria 

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

The term active military service includes active duty; any period of active duty for training (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21)-(24) (West 2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background

Medical Evidence 

The service treatment records indicate that in February 1990 (which was after his first period of active duty ending in October 1985, but before is second period of active duty beginning in January 1991), the Veteran hurt his back while lifting weights, and he was diagnosed with muscle strain and low back pain; however, during his second period of active duty service, on his March 1991 Report of Medical History, he denied recurrent back pain.  

Private treatment records from October 1993 (which was after his second period of active duty ending in June 1991, but before his third period of active duty beginning in October 2001) showed that the Veteran had mild dextroscoliosis in the mid to lower lumbar spine.  The examination was otherwise unremarkable.  

Then, in October 1995 (which was after his second period of active duty ending in June 1991, but before his third period of active duty beginning in October 2001), the Veteran reported going to the emergency room in May 1995 for back pain; he reported that he was on muscle relaxers for his back in October 1996 and in October 1999.  The private medical records reflect that in January 1996, the Veteran presented with scoliosis, recurrent low back strain, and back spasms; a January 1996 X-ray of lumbosacral spine was normal and indicated nothing to suggest a herniated nucleus pulposus (HNP); it was also noted that the Veteran's low back pain had recovered.  When the Veteran was seen in July 1999, he received treatment for back pain but no sciatica was detected; and, in December 1999 (through October 2003), the Veteran received monthly chiropractic spinal manipulative therapy for pain in the neck and back.  

On a July 2000 Statement of Medical Examination and Duty Status Report (which was before his third period of active duty), it was noted that when the Veteran was on a two-week period of ACDUTRA he strained his back doing physical training (PT) and was put on 72 hours of light duty; it was noted that the injury was considered to be incurred in the line of duty.

Then, on an October 6, 2001, Initial Medical Review - Annual Medical Certificate it was noted that the Veteran was on muscle relaxers for lower back pain; the physician noted that the Veteran had "back spasms" since the Gulf War with problems once or twice a year and he did not require a profile.  This entry was done three days before the Veteran's third period of active duty service.

Then, on February 7, 2002, the Veteran was again treated after he hurt his back during a "PT" (physical training) test.  X-ray studies were conducted in conjunction with that injury, and the February 21, 2002, X-ray report showed "a prior compression fracture deformity with mild anterior wedging of T11."  The X-ray report also indicated "anterior bony spurring at the T10-T11 level with minimal degenerative changes in the remaining portion of the lower thoracic spine."  The record notes that the Veteran had an "otherwise unremarkable" X-ray examination of the lumbar spine.  

Then on February 14, 2002, it was noted that the Veteran had scoliosis and lumbar muscle spasms.  The Veteran was then given a permanent physical profile for back pain from compression fracture of T-10 and scoliosis.  

In July 2002, a Report of Investigation Line of Duty and Misconduct Status was done and stated that the Veteran injured himself while taking the Army physical fitness test (sit-ups) and that the medical diagnosis was previous scoliosis and compression fracture of T-11 vertebra and bony spurring.  It was noted that the back injury was in the line of duty and was not the proximate cause of intentional misconduct or neglect.  In a July 2002 statement of medical examination and duty status, it was noted that the Veteran had originally injured his back during a physical fitness test in November 2001.  It was noted that he sought care at the hospital on both occasions.  The notes indicated that the Veteran was diagnosed with a permanent profile for sit-ups after the second visit to the hospital for the injury.  The note indicates that the Veteran continually had back problems due to the condition.  

Notably, the Board observes that the record evidence contains at least two line-of-duty determinations by the service department.  The first line of duty determination was in July 2000, noting that the Veteran strained his back during a two-week period of ACDUTRA.  The second determination was in July 2002, noting that the Veteran had sustained a back injury during a physical fitness test in February 2002.  At that time, an X-ray report revealed a prior compression fracture deformity with mild anterior wedging, anterior bony spurring and minimal degenerative changes of the thoracic segment of the spine, and revealed an otherwise unremarkable X-ray examination of the lumbar segment of the spine.  The line of duty determinations in July 2000 and February 2002 are binding on VA (see, e.g., 38 C.F.R. § 3.1(m) (2014)).  

Upon VA examination in February 2009, the VA examiner commented that the Veteran had experienced infrequent episodes of pain and weakness involving the lower back, with his last episode having occurred over three years ago.  The examiner noted that the Veteran was working "regularly" in security with the sheriff's department; that he had not missed work; and that he did not seek or receive regular medical care for his back condition.  The evaluation results for lumbar spine were essentially normal, as were the X-rays findings.  The diagnosis was of "no pathology to render a diagnosis at this time."  According to the VA examiner, there was no injury to account for the onset of the episodes that the Veteran experienced with his lower back.  The presence of a current back injury was not demonstrated during the examination.

When the Veteran was examined by VA in June 2011, the diagnosis was of degenerative disc disease of the thoracolumbar spine at L4-L5, L5-S1 without evidence of radiculopathy.  The VA examiner opined that the Veteran's current degenerative disc disease of the lumbar segment of the spine was less likely as not permanently aggravated by his active duty service.  The rationale was that the Veteran injured his back prior to active duty.  The examiner noted that the Veteran had two "line of duty" injuries with a recurrent injury on active duty, and that he continued to lift weights and continued to have low back pain.  The VA examiner observed that the lifting of weights contributed to his ongoing back problems, explaining that the Veteran's last VA examination found normal range of motion and no back condition; thus, the VA examiner opined that it was more likely that his current condition is the result of his continued weight lifting.

Similarly, when an etiology opinion was provided by VA in March 2013, the VA examiner referred by history to the back problems noted in service, and acknowledged a review of the claims file.  The examiner diagnosed the Veteran with thoracolumbar spondylosis and lumbar degenerative disc disease: the same two diagnoses provided by the July 2011 examination.  The examiner noted the presence of arthritis, as well as degenerative spurring, mild disc space narrowing, and anterior osteophytes, all of which was shown on the imaging tests that were performed.  The examiner was asked to determine whether the Veteran's currently diagnosed back conditions are related to the in-service injuries he sustained.  The examiner opined that the Veteran had a pre-existing low back condition, which he sustained in February 1990 while lifting weights-a time when the Veteran was not on active duty service.  Additionally, the examiner found that the back condition was not aggravated beyond its natural progression by military service; the examiner opined that "[t]he preexisting back condition did not grow more severe during the final period of active duty service" as evidenced by the "subjective reports" including the normal thoracolumbar and lumbar spine films in October 1993 and the Veteran's self-reported review of symptoms (ROS) from October 1995.   The examiner opined that there was "obvious resolution" of the in-service injury which was evidenced by the subsequent evaluations that did not show a worsening of the condition.  In the same way, the VA examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because the Veteran's currently-diagnosed conditions (spondylosis and degenerative disk disease of the lumbar spine) both indicate a degenerative or arthritic condition, while the Veteran's in-service conditions were related to a strain, which suggests "supporting structure pathology."

Although the VA examiner stated that the Veteran's in-service imaging results were negative for any degenerative findings and that degenerative lumbar changes were first noted on MRI on February 14, 2006, however, upon clarification in a subsequent addendum opinion in September 2014, the VA examiner considered and discussed the February 21, 2002, X-ray study showing degenerative changes in the thoracic segment of the spine.  In doing so, the examiner again reviewed the claims file, including the VBMS file, the February 2002 spinal X-ray, and the Board remand.  The examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the X-ray report from February 2002 showed an early degenerative process of the thoracic segment of the spine related to an old T10-T11 compression fracture, but also pointed out that the X-ray examination of the Veteran's lumbar segment of the spine was normal at that time.  The examiner went on to explain that there are no further imaging studies available until a July 2011 VA examination, when the Veteran's lumbar spine degenerative changes were noted.  Moreover, the examiner explained that since arthritis does not "spread," the early degenerative changes of the thoracic segment of the spine, noted in February 2002, were related to a healing compression fracture, but were not related to the later diagnosis of degenerative changes of the lumbar segment of the spine.  Hence, the examiner opined that the Veteran's current low back or lumbar degenerative changes did not begin or have their onset in February 2002.

In February 2017, the Veteran submitted an October 2015 letter from his private clinician regarding his condition.  The letter indicated that the Veteran had been treated for episodic flare-ups of the lower back pain since 2011.  The Veteran had told the clinician that he had experienced ongoing lower back pain since injuring it during active military service.  The Veteran stated that he had injured his back repeatedly doing physical training sit-ups during his military duty.  The clinician indicated that the Veteran had been treated multiple times for flare ups of his lumbar injury.  The Veteran had been treated with chiropractic and physical therapeutic strengthening as needed.  The clinician indicated that the Veteran's repeated injuries in service led to his current episodic flare-ups of his injury.  Therefore, the clinician opined that the treatment of the Veteran's lower back pain was a direct result of his repeated injuries while in active military duty.  The clinician indicated that the Veteran would likely need future treatments of the condition as a direct result of the injuries he repeatedly sustained while in active duty service to the military.  

A VA examination was provided in January 2016.  The examiner provided the opinion that it is less likely than not that the Veteran's in-service diagnosis of scoliosis, compounded by a T11 vertebrae fracture and bony spurring either caused or contributed to his current degenerative back condition, diagnosed as thoracolumbar spondylosis and lumbar degenerative disc disease of L4-L5 and L5-S1.  The examiner provided the rationale that, although the X-ray findings around T-11 had been present for several years, they were asymptomatic.  There was no tenderness or other findings on examination in the area, and the Veteran stated that he was unaware that he had findings in that area because he was asymptomatic.  The examiner stated that the expectation was that if the T-11 vertebral fracture and associated degenerative joint disease were causing the lumbar conditions, there would have been pain, stiffness, or other symptoms in that area but that there were not.  The examiner indicated that the Veteran's scoliosis appeared to be related to spasm of the paraspinous muscles and was transient or intermittent.  The examiner noted that it was noted on one spine X-ray, but not others and the Veteran described his back as getting curved when he has spasms or pain.  The examiner indicated that it is unlikely that the Veteran's transient or intermittent muscle spasm could produce enough force on the vertebrae to lead to the above conditions.  

The examiner also indicated that the X-ray findings of bony spurring was noted on active duty but that it was not likely to have been caused by service in the four months between the Veteran's activation in October 2001 and the time of the X-ray in February 2002 because it takes longer than four months to develop spurring.  The examiner also noted that while the X-ray finding of T-11 vertebral compression fracture was noted on active duty, it was not likely to have been caused by service.  Typically, the examiner noted, when one has a compression fracture, they know it right away because of the pain.  The examiner noted that trauma would be the most likely cause of this in a younger person, from heavy lifting or otherwise.  In any case, the examiner noted that the location of the pain is readily identifiable.  The examiner noted that the Veteran's in-service pain was lumbar, rather than thoracic, so the fracture was in the "wrong" place to be the cause of the symptoms.  The fracture appeared to be incidental findings of an old fracture.  Further, the examiner stated that doing sit-ups was unlikely to cause a vertebral fracture in an otherwise healthy younger person, making the physical training and testing an unlikely cause of the fracture.  

Regarding the question of contribution, the examiner noted that contribution is an unusual term but that there was no evidence that service permanently aggravated the above diagnoses, thoracolumbar spondylosis, or lumbar degenerative disc disease of L4-L5 and L5-S1.  The examiner stated that the scoliosis, compression fracture, and bony spurring were found on active duty but not caused by active duty.

On the whole, the examiner stated that it appeared the Veteran had an acute onset of back pain after an injury while working out in a non-military gym after coming off of active duty service.  The examiner stated that the Veteran's sit-ups caused intermittent exacerbations (but not aggravation) of the post-active service injury and he was given a permanent profile to prevent further exacerbations at weekend drills, active training, and reactivation.    

Lay Evidence 
 
During his December 2011 Board hearing, the Veteran reported that he first noticed that he was having problems with his back a few months after he returned from Desert Storm.  The Veteran stated that he had to carry a lot of equipment that was heavy.  He also reported that he was lifting weights after his first period of service when he first experienced the pain and went to the hospital.  The Veteran stated that the next time he hurt his back while preparing for the physical training test.  He testified that X-rays were performed and that they found abnormalities in his back.    He stated that he could not sit for long periods without standing up.  The Veteran's wife indicated that the Veteran's back pain was severe.  The Veteran stated that he did not stay in the National Guard due to his back pain because he did not want to be deployed and have his back give out.  The Veteran indicated that the worst back injury occurred in 2002 but that he injured himself many times during his training.  He indicated that there was one other Line of Duty determination earlier on in his service.  However, he said that it was not "worth their time" to do a Line of Duty report every time his back was hurt, so it was not documented every single time.  He stated that he only did sit-ups to prepare for the physical training testing; he stated that his back would go out every time he did sit-ups.  

In a November 2014 statement, the Veteran asserted that he hurt his back while on active duty in 2001, while stationed at Fort Bragg in North Carolina.  He stated that he hurt his back while doing sit-ups in preparation for a physical fitness test.  He noted that he had a back injury prior to his active duty status, as evidenced by the July 2000 Line of Duty Report.  The Veteran asserted that he believed doing sit-ups in preparation for the Army physical fitness tests for 21 years either caused or aggravated the condition.  He noted that he missed several physical fitness tests because his lower back would go out in the weeks prior to taking the test while he was preparing.  He also stated that those were the only times he would do sit-ups during his time in the National Guard.  He stated that he did not know he could request a profile to eliminate the sit-up portion of the testing.  He also indicated that he believed his active duty was being reported inaccurately.  He stated that the July 2000 Line of Duty determination was not the first time he had injured his back in service, but that it was the only one that was officially documented.  The Veteran also stated that he disagreed with the February 2009 VA examiner's opinion that there was no current back injury demonstrated on examination (the Board does not refute this: there is evidence of a current disability, and the February 2009 examination is not probative insofar as it finds no current diagnosis).  The Veteran indicated that he did not lift significant weights.  He also reported that he had back problems prior to service but they worsened during service and that it was worsened after his last period of active duty.  He reiterated his contention that his back problems are due to many years of sit-ups.  

He went on to indicate that he was waived from doing organized physical training for the remainder of his two weeks of active duty after he was injured in July 2000.  He also stated that he believed his treatment for back pain that was noted three days prior to entering active duty in 2001, along with his injuries caused by sit-ups, showed that he had sought regular treatment for a low back problem and that it was aggravated in February 2002.  He also asserted that he did not lift any significant weights when he lifts weights.  He argued that the February 2006 MRI was not the first indication of degenerative findings because degenerative changes were noted in February 2002.  

Finally, the Veteran argued that the four issues noted in the February 2002 X-ray report, shows that the Veteran's spine X-ray did not result in "normal" findings.  The Veteran also stated that, while arthritis does not spread, he submitted an article that indicated that "arthritis pain that begins in one joint and is left untreated can eventually wallop the entire body, leading to disability."  The Veteran asserted that his low back pain has continued to worsen despite seeking treatment.  

In November 2014, the Veteran submitted an article from USA Today dated in November 2012.  Studies were discussed that indicated that when "osteoarthritis progresses in multiple joints, it can cause havoc by triggering pain everywhere in the body from head to toe."  The studies seemed to indicate that people with arthritis may experience pain in an area that may not be near the affected joint.  

In a November 2015 statement, the Veteran expressed further disagreement with the conclusion drawn from the February 2002 X-ray report.  The Veteran stated that the record indicated that the finding of a prior compression fracture deformity was "probable."  In addition, he asserted that he had injured his back in July 2000, November 2001, and February 2002.  He stated that he believed he should have been granted a profile for his back earlier, and if he had, he would not be "in the condition" he is today.  The Veteran further stated that he does not and never has lifted significant weights.  The Veteran also pointed out that, contrary to the finding that degenerative changes of the lumbar spine were first noted on MRI in February 2006, he had degenerative changes noted in February 2002.  

Analysis 

Current Disability 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnosis of low back condition, variously diagnosed as degenerative disc disease and degenerative changes of the lumbar segment of the spine.  

In-Service Incurrence of Injury 

Turning to the question of in-service incurrence, the Veteran contends that his current condition is related to his period of service, to include his injuries to his back while performing sit-ups for the physical fitness tests during active duty.  

The evidence shows that the Veteran sought treatment for back pain during service; he was treated for back injuries that resulted in two Line of Duty determinations.  Thus, the element of an in-service injury for purposes of service connection is met. 

Nexus: Medical Evidence

The competent and probative medical evidence does not establish that the Veteran's in-service injuries resulted in the Veteran's current low back condition, variously diagnosed as degenerative disc disease, and degenerative changes of the lumbar segment of the spine.  

Here, the Veteran has injured his back and sought treatment intermittently since 1990.  The Veteran had a back injury in February 1990 that resolved; he also sought treatment for back pain in 1995, 1996 and 1999, which was between two of his periods of active duty.  Additionally, the Veteran injured his back during a two-week period of ACDUTRA in July 2000; and the imaging studies taken in February 2002, following complaints that the Veteran again hurt his back, indicated an old compression fracture and degenerative changes of the thoracic segment of the spine.  There is no evidence that these injuries resulted in a back condition that affected the lumbar segment of the spine during service.  This fact is evidenced by the February 2002 treatment record showing that the X-rays taken at that time revealed a normal lumbar spine.  While an old compression fracture and degenerative changes of the thoracic spine were indicated in February 2002, these conditions are not shown currently.  Instead, the Veteran was subsequently treated for, and diagnosed with, multi-level degenerative disc disease and degenerative changes of the lumbar spine in February 2006, following post-service onset of severe low back pain and spasms, and thereafter this same low back condition was diagnosed by VA examiners in June 2011 and March 2013.  In addition, the VA examiners opined that the Veteran's current degenerative disc disease and degenerative changes of the lumbar spine were less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injuries to degenerative disc disease and degenerative changes of the lumbar spine), noting the normal X-ray findings of the lumbar spine in February 2002; and explaining that the in-service injuries were related to strain which resolved, and that the early degenerative changes of the thoracic spine, noted in February 2002, were related to a healing compression fracture.

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners were clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners collectively provided adequate rationales in determining that the Veteran's current low back condition was less likely as not caused by or related to his periods of military service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the injuries the Veteran sustained while he was on active duty and during active duty for training, those that occurred between his periods of active duty, and the February 2002 record showing degenerative processes in the thoracic spine.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions.

The Board recognizes that the Veteran submitted a positive nexus opinion from his private clinician.  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the October 2015 private clinician opinion as to the etiology of the Veteran's low back condition to be of little probative value, as it was based upon a the Veteran's testimony without a review of the Veteran's claims file, including the extensive and complicated medical history.  The opinion was based upon the Veteran's assertions that his symptoms manifested during active service.  However, as evidenced by the extensive medical history in this case, the complexities of the Veteran's conditions are not easily relayed and the Board finds that, without review of the file, the examiner's conclusions were based on an incomplete factual record, at best.  Reonal v. Brown, 5 Vet. App. 458   (1993) (VA is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history).  

Consequently, the private clinician summary opinion provided without the benefit of the claims file and without a detailed rationale is outweighed by the multiple opinions of record from VA examiners based upon thorough consideration of the full claims file.  The Board assigns the collective opinions of the VA examiners more probative value than the private clinician letter because the examiners' opinions were based upon comprehensive review of the Veteran's medical history and supported by detailed rationales.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, supra at 304 (noting "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the private clinician's opinion on the etiology is absent of sufficient detail to allow the Board to make a reasoned decision.  

In this case, the opinions provided by the VA examiners in June 2011, March 2013, September 2014, and January 2016, taken together, provide a solid discussion of the Veteran's contentions, the objective medical history of his low back condition, and thorough rationales that have sound reasoning and conclusions.  These opinions are shown to have been based on interviews with the Veteran and review of the evidence of record.  The VA examination reports contain adequate rationale in support of the opinions on etiology.  Thus, the Board finds that the collective opinions of the VA examiners are dispositive of the nexus issue.  The Board also finds that the examiners adequately considered the credible evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Nexus: Lay Evidence

The Board has considered the Veteran's statements relating his current low back condition to his military service.  The Veteran, as a layperson, is competent to report having suffered from symptoms of back pain in service and to have had symptoms of this disability since service.  Layno, 6 Vet. App. at 469-71.  

The Veteran believes that his condition results from his injuries in service.  However, while the Veteran is competent to report symptoms, to include the symptoms of back pain he has experienced, his statements regarding his lay observation are insufficient to provide the requisite nexus opinion between the current disability and the period of service.  Given the nature of the condition and the overall complexity of the facts of this case, the Board concludes that the Veteran is not competent to opine as to the origin of his low back condition.  As the Veteran is without the requisite medical knowledge to opine as to the etiology of his condition, his testimony can be afforded little probative weight, regardless of the credibility analysis discussed above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board, as fact finder, is responsible for assessing the credibility, competence, and probative value of evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  Instead, the Board accepts the testimony as relevant but, in applying its discretion as a fact finder, concludes that it is of little probative value, regardless of its credibility, because its tendency to make the fact in dispute more likely to be true is minimal.

With regard to the Veteran's statements regarding the February 2002 findings, the Board notes that the February 2002 X-ray report makes clear that there appeared to be a prior compression fracture deformity with mild anterior wedging of T11.  The findings paragraph of the report goes on to note that there was anterior bony spurring at the T10-T11 level with minimal degenerative changes in the remaining portion of the lower thoracic spine.  In reading this report, the Board notes that, the use of the word "probable" in describing the old compression fracture does leave room for doubt, as the Veteran points out.  However, in reading that particular word in conjunction with the whole report, the Board finds that the clinician clearly saw abnormalities related to the spine in that vicinity, as evidence by the continued description of the other associated problems.  Thus, while the Board concedes that the use of the word "probable" indicates that the impression was not definite, there was clearly an abnormality seen on X-ray.  

Further, the Board notes that the Veteran has contested the finding that the first indication of degenerative changes in the lumbar spine occurred in 2006 by an MRI.  In this regard, the Veteran has pointed to the February 2002 report that indicated the Veteran had minimal degenerative changes.  The Board observes that the report is clear in describing that the degenerative changes were seen in the remaining portion of the lower thoracic spine.  The thoracic spine is above the lumbar spine, and as noted above, a March 2013 VA examiner explained that since arthritis does not "spread," the early degenerative changes of the thoracic segment of the spine, noted in February 2002, were related to a healing compression fracture, but were not related to the later diagnosis of degenerative changes of the lumbar segment of the spine.  In this regard, the Board notes that the Veteran submitted an article from USA Today, which indicated that arthritis sufferers may experience pain in areas that may not be near the joints affected by arthritis.  The Board reiterates that the VA examiners who have reviewed the entire claims file, interviewed and examined the Veteran, opined that the Veteran's 2002 finding of degenerative joint disease in the thoracic spine did not cause or aggravate any later-developed arthritis of the lumbar spine.  Thus, to the extent that the USA Today article presents information from studies showing that pain can "spread", the physicians who have provided extensive medical opinions are afforded greater probative weight.  

The Veteran contends that he injured his back many times during service: this fact is not in dispute (the "in-service incurrence" element of service connection is met, as noted).  However, as discussed above, more probative weight is afforded to the many VA examinations and opinions, which found, ultimately that the Veteran's intermittent exacerbations caused by the sit-ups did not aggravate his condition.  Finally, the Veteran further stated that he does not and never has lifted significant weights; regarding this statement, the Board concedes that the Veteran's exercise regimen was mischaracterized.  The Board apologizes for this mischaracterization.

The Board acknowledges that the Veteran's statements on the issue of the cause of his degenerative disc disease and degenerative changes of the lumbar spine are relevant even though the probative value may be slight.  In this case, the Veteran believes his low back condition can be attributed to the injuries he incurred during his military service.  However, as discussed above, the causes of his condition are medically complex and may develop for reason that are not subject to easy lay observation by a lay person.  Hence, the Board finds the Veteran's statements to be of minimal probative value compared to the detailed medical opinions against the claim.

Conclusion 
 
Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back condition was present in service, or was manifested within a year following discharge from active duty.  While the service medical records show that the Veteran sustained injuries involving the thoracic segment of the spine, and that the Veteran now has a current diagnosis of a low back condition involving the lumbar segment of the spine, the VA examiners who have examined the Veteran and reviewed his claims file, have considered and addressed this distinction, and have concluded that the Veteran's current low back condition, variously diagnosed as degenerative disc disease and degenerative changes of the lumbar spine, is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back condition is related to his military service.  Accordingly, service connection is not warranted for a low back condition on any basis.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


